Exhibit 10.2
August 24, 2009
(PNC LOGO) [l37872l3787201.gif]
Cincinnati Financial Corporation
221 East Fourth Street
Cincinnati, OH 45202

     
Attn:
  Eric Matthews
Phone:
  (513) 870-2638
Email:
  eric_mathews@cinfin.com
 
   
From:
  Sean McMurray
Phone:
  (412) 762-7765

Subject:   Reference #: 014c001_10033 — Confirmation of Swap Transaction dated
as of August 24, 2009, between Cincinnati Financial Corporation and PNC Bank,
National Association.

Dear Mr. Johnston:
The purpose of this letter agreement is to confirm the terms and conditions of
the rate swap transaction (the “Transaction”) entered into between Cincinnati
Financial Corporation (“COUNTERPARTY”) and PNC Bank, National Association
(“PNC”) on the Trade Date specified below. By signing below, COUNTERPARTY
acknowledges that it has consented to receive this Confirmation via electronic
mail.

1.   The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) and any
addenda or revisions thereto, are incorporated into this Confirmation. In the
event of any inconsistency between those definitions and provisions and this
Confirmation, this Confirmation will govern.   2.   This Confirmation
constitutes a “Confirmation” as referred to in, and supplements, forms part of
and is subject to, that certain ISDA Master Agreement and related Schedule
between COUNTERPARTY and PNC, dated as of April 10, 2001 (as amended, modified,
renewed or restated from time to time, the “ISDA Master Agreement”). All
provisions contained in or incorporated by reference in such ISDA Master
Agreement shall govern this Confirmation, except as modified expressly below. In
the event of any inconsistency between the provisions of such ISDA Master
Agreement and this Confirmation, this Confirmation will govern for purposes of
the Transaction.   3.   Each party represents to the other party that:

  (a)   It is acting for its own account as principal, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary to permit it to evaluate
the merits and risks of the Transaction. It is not relying on any communication
(written or oral) of the other party as investment advice or as a recommendation
to enter into the Transaction; it being understood that information and
explanations related to the terms and conditions of the Transaction shall not be
considered investment advice or a recommendation to enter into the Transaction.
No communication (written or oral) received from the other party shall be deemed
to be an assurance or guarantee as to the expected results of the Transaction.  
  (b)   It is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and accepts,
the terms, conditions and risks of the Transaction. It is also capable of
assuming, and assumes, the risks of the Transaction.     (c)   The other party
is not acting as a fiduciary for or an adviser to it in respect of the
Transaction.     (d)   It has entered into the Transaction in connection with a
line of its business and for purposes of hedging and not for the purpose of
speculation.

 



--------------------------------------------------------------------------------



 



Cincinnati Financial Corporation
August 24, 2009
Page 2

4.   The terms of the Transaction to which this Confirmation relates are as
follows:

         
 
  Type of Transaction:   Rate Swap Transaction
 
       
 
  Notional Amount:   USD 49,000,000.00
 
       
 
  Trade Date:   August 24, 2009
 
       
 
  Effective Date:   August 29, 2009
 
       
 
  Termination Date:   August 29, 2012.
 
       
 
  Fixed Amounts:    
 
       
 
  Fixed Rate Payer:   COUNTERPARTY
 
       
 
  Fixed Rate Payer Payment Dates:   The 29th day of each November, February, May
and August (last calendar day in February), commencing on November 29, 2009 and
ending on the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.
 
       
 
  Fixed Rate:   2.245%
 
       
 
  Fixed Rate Day Count Fraction:   Actual / 360
 
       
 
  Business Days:   New York
 
       
 
  Floating Amounts:    
 
       
 
  Floating Rate Payer:   PNC
 
       
 
  Floating Rate Payer Payment Dates:   The 29th day of each November, February,
May and August (last calendar day in February), commencing on November 29, 2009
and ending on the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.
 
       
 
  Floating Rate for Initial Calculation Period:   To be Determined
 
       
 
  Reset Dates:   The 29th day of each November, February, May and August (last
calendar day in February), commencing on August 29, 2009 and ending on May 29,
2012, subject to adjustment in accordance with the Modified Following Business
Day Convention.
 
       
 
  Floating Rate Option:   USD-LIBOR-BBA-Bloomberg; provided, however, that the
reference to “London Banking Days” that appears in the 4th line of the
definition of “USD-LIBOR-BBA-Bloomberg” is replaced with “New York Banking Days”
(which for purposes of the Transaction means any day other than a Saturday or
Sunday

 



--------------------------------------------------------------------------------



 



Cincinnati Financial Corporation
August 24, 2009
Page 3

         
 
      or a legal holiday on which commercial banks are authorized or required by
law to be closed for business in New York, New York) .
 
       
 
  Designated Maturity:   Three (3) Months
 
       
 
  Spread:   0 %
 
       
 
  Floating Rate Day Count Fraction:   Actual / 360
 
       
 
  Business Days:   New York
 
       
 
  Compounding:   Not Applicable
 
       
 
  Additional Provisions:    
 
       
 
  Additional Termination Event:   The following event shall constitute an
Additional Termination Event under the Master Agreement (and in such event,
COUNTERPARTY shall be the sole Affected Party): that certain Credit Agreement,
dated no later than August 31, 2009, between COUNTERPARTY and PNC (as amended,
modified, supplemented, renewed or restated at any time from time to time):
(a) matures or expires prior to the Termination Date, or (b) is terminated or
cancelled prior to the Termination Date by any party for any reason.
 
       
 
  General Terms:    
 
       
 
  Calculation Agent:   PNC
 
       
 
  Jury Waiver:   EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CONFIRMATION OR THE
TRANSACTION EVIDENCED HEREBY.
 
       
 
  Governing Law:   The Transaction shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
choice of law doctrine.
 
       
 
  Execution in Counterparts:   This Confirmation may be executed in
counterparts, each of which shall be an original and both of which when taken
together shall constitute the same agreement. Transmission by facsimile, e-mail
or other form of electronic transmission of an executed counterpart of this
Confirmation shall be deemed to constitute due and sufficient delivery of such
counterpart.
 
       
 
  Electronic Records and Signatures:   It is agreed by the parties that the use
of electronic signatures and the keeping of records in electronic form be
granted the same legal effect, validity and enforceability as a signature
affixed by hand or the use of a paper-based record keeping system (as the case
may be) to the extent and as provided for in any applicable law.

 



--------------------------------------------------------------------------------



 



Cincinnati Financial Corporation
August 24, 2009
Page 4

                  Payment Instructions:   Payments to PNC shall be made in
immediately available funds to:
 
           
 
      Bank:   PNC Bank, Pittsburgh
 
      ABA #:   043-000-096
 
      Account #:    
 
      Account of:
Attn.:   Investment Operations
Derivative Products
 
                    Payments to COUNTERPARTY shall be made in immediately
available funds to:
 
           
 
      Bank:   Fifth Third Bank
 
      ABA #:   042-000-314
 
      Account #:    
 
      Account of:   Cincinnati Financial
 
                    PAYMENT ADVICE NOTIFICATION SHALL BE DELIVERED VIA
E-MAIL TO THE FOLLOWING ADDRESS:
 
                    E-Mail Address: eric_mathews@cinfin.com
 
                Please confirm that the foregoing correctly sets forth the terms
of our agreement concerning the Transaction by signing this Confirmation where
indicated below and returning a signed copy to Milen Stanoev either by fax (at
(412)768-2466), or by overnight delivery (c/o PNC Bank, National Association,
One PNC Plaza — 9th Floor, 249 Fifth Avenue, Pittsburgh, PA 15222, Attn: Milen
Stanoev), or by e-mail to: deriv_confirms@pnc.com, provided that you wish to
return your signed copy by e-mail, please first contact your derivatives
marketer.
 
                Please retain a signed copy of this Confirmation for your
records. Should you have any questions, please call Milen Stanoev at
(412) 762-4746.

              Yours Sincerely,   Accepted and agreed as of the date first above
written:    
 
            PNC BANK, NATIONAL ASSOCIATION   CINCINNATI FINANCIAL CORPORATION  
 
 
           
 
  By:   /S/ Steven J. Johnston    
 
           
 
  Name:   Steven J. Johnston    
 
  Title:   Chief Financial Officer    

 